oO ON DO oO FP WwW NY =

NO RO PRO PN NP PO NM PO ND - 2 Bo @ eo eo em es Ss |
oN OO FP WwW NY | ODO OO DWAOAN DO OT FP W NY =| OC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SUSAN P., No. CV 18-10543-JGB (AGR)

Plaintiff,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
file, and the Report and Recommendation of the United States Magistrate Judge. The
parties have not filed any Objections to the Report. The Court accepts the findings
and recommendation of the Magistrate Judge.

IT IS ORDERED that Judgment be entered affirming Commissioner’s decision.
DATED: _March 18, 2020 7 ( ——

TESUS G. BERNAL
Urfited States District Judge

 

 
